DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/26/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a vaporizer comprising: a liquid storage; an aerosol generator coupled to one end of the liquid storage, and comprising a wick and a liquid heater; an aerosol chamber surrounding the wick and the liquid heater; an inlet through which external air is introduced into the aerosol chamber; an outlet through which the aerosol generated in the aerosol chamber is discharged; and an air supplier for supplying the external air to the aerosol generator, and comprising a first opening connected to the inlet of the aerosol generator; and a second opening that is opposite to the first opening and connected to the outside at a position spaced apart from the first opening along a direction from the one end to another end of the liquid storage, wherein
Claim 1 recites, the outlet and the aerosol chamber of the aerosol generator are aligned in a straight line, and the inlet of the aerosol generator is formed on a surface of the aerosol chamber facing the liquid storage. 
Claim 5 recites, the air supplier further comprises a liquid composition leakage preventing member.
Claim 9 recites, the aerosol generator further comprises an accommodating chamber in which a liquefied aerosol in the aerosol chamber is accommodated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831